Dismissed and Memorandum Opinion filed July 8, 2004








Dismissed and Memorandum Opinion filed July 8, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00252-CV
____________
 
ATTAR
CONSTRUCTION CO., Appellant
 
V.
 
ARAB CULTURAL
& COMMUNITY CENTER, Appellee
 

 
On Appeal from the
113th District Court
 Harris County, Texas
Trial Court Cause
No. 02‑11687 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 17,
2004.  On June 30, 2004, appellant filed
a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed July 8, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.